DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
 
Status of Claims
The status of the claims as filed in the reply dated 1/6/2022 are as follows: 
Claims 12-20 are cancelled by the applicant;
Claims 1-11 are pending and being examined.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levin (US2013/0263574A1).
Re Claim 1. Levin teaches a rear axle coolant system (Figures 1-4), comprising: 
an exhaust heat recovery system that includes an exhaust gas heat exchanger (400) to transfer heat from an engine exhaust system to a cooling fluid (Figures 1, 2, 4; Paragraphs 18, 24, 25, 54-57); 
a rear-axle heat exchanger (204) to transfer heat between the cooling fluid and rear axle lubrication oil (Figures 1, 2; Paragraphs 23, 28; Paragraph 28 teaches the heat exchanger 204 can be for a driveline differential, which is another term for “rear-axle heat exchanger”); and 
a thermal battery system (300) positioned intermediate the exhaust heat recovery system (400) and the rear-axle heat exchanger (204), the thermal battery system configured to store excess heat from the exhaust heat recovery system via the cooling fluid, wherein a coolant valve (218) is positioned between the exhaust gas heat exchanger (400) and the thermal battery system (300) (Figures 1-4; Paragraphs 17, 24-26, 28; Paragraphs 33-51 detail the specific construction of the thermal battery system),
wherein the cooling fluid is in a coolant loop (200), wherein the cooling fluid in the coolant loop is maintained separate from engine coolant in an engine coolant system (Figure 2 illustrates the engine coolant is not part of coolant loop 200), and wherein a valve (222) is further 

Re Claim 2. Levin teaches a controller (138) storing instructions executable to: responsive to a first condition, bypass exhaust gas around the exhaust heat recovery system and flow the cooling fluid from the thermal battery system to the rear-axle heat exchanger; and responsive to a second condition, bypass exhaust gas around the exhaust heat recovery system and flow the cooling fluid from the exhaust heat recovery system to the rear-axle heat exchanger (Figures 1-6; Paragraphs 16, 18, 22-30, 56-70; Additionally, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113. In this instance, Levin’s apparatus is capable of performing the claimed processes).  
Re Claim 3. Levin teaches the first condition comprises a first rear axle lubrication oil temperature above a threshold temperature and thermal battery system temperature lower than the first rear axle lubrication oil temperature, and wherein the second condition comprises a second rear axle lubrication oil temperature above the threshold temperature and thermal battery system temperature equal to or greater than the second rear axle lubrication oil temperature (Figures 1-6; Paragraphs 16, 18, 22-30, 56-70; Additionally, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113. In this instance, Levin’s apparatus is capable of performing the claimed processes).  
Re Claim 4. Levin teaches the threshold temperature is a first threshold temperature, and wherein the controller includes further instructions executable to, responsive to a further rear axle lubrication oil temperature below a second threshold temperature, lower than the first threshold temperature, direct exhaust gas to the exhaust heat recovery system and flow heated 
Re Claim 5. Levin teaches responsive to a  rear axle lubrication oil temperature being in a range of temperatures between the first threshold temperature and the second threshold temperature, the controller is configured to adjust the valve to a first position to direct the cooling fluid to bypass the rear-axle heat exchanger, and responsive to the first condition and the second condition, the controller is configured to adjust the valve to a second position to direct the cooling fluid to the rear-axle heat exchanger (Figures 1-6; Paragraphs 16, 18, 22-30, 56-70; Additionally, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 211. In this instance, Levin’s apparatus is capable of performing the claimed processes 3).  
Re Claim 7. Levin teaches the exhaust gas heat exchanger is configured to receive exhaust gas and the cooling fluid, and wherein the exhaust heat recovery system further includes an exhaust gas bypass valve (406) controlling flow of the exhaust gas to the exhaust gas heat exchanger, and wherein the controller is configured to actuate the exhaust gas bypass valve to a first position to direct the exhaust gas to the exhaust gas heat exchanger, and actuate the exhaust gas bypass valve to a second position to bypass the exhaust gas around the exhaust gas heat exchanger (Figures 1-6; Paragraphs 18, 25, 27, 52-57).  
Re Claim 8. Levin teaches the controller is configured to adjust the exhaust gas bypass valve responsive to an exhaust gas pressure drop across the exhaust gas heat exchanger (Figures 1-6; Paragraph 57; Additionally, the presence of process limitations on product claims, which 
Re Claim 11. Levin teaches a pump (210) to circulate cooling fluid (Figure 2; Paragraph 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Levin (US2013/0263574A1) in view of Boudard (US2007/0137594A1, as cited in the IDS).
Re Claim 6. Levin teaches the coolant valve (as discussed above) but fails to specifically teach the coolant valve is configured to bypass the cooling fluid around the thermal battery system responsive to the second condition, and direct the cooling fluid to the thermal battery system responsive to the first condition.  
However, Boudard teaches a coolant valve (30A) is configured to bypass (via branch path 28) the cooling fluid around a thermal battery system (18) responsive to the second condition, and direct the cooling fluid to the thermal battery system responsive to the first condition (Figures 1-2; Paragraph 51-59, 63-65, 74-108).  
Therefore, in view of Bourdard’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a bypass around the thermal battery system of Levin in order to better regulate the temperature of the thermal battery by allowing selective heat transfer fluid through the thermal battery system.  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (US2013/0263574A1) in view of Banzhaf (US5215044).
Re Claim 9. Levin teaches the thermal battery system (as discussed above) but fails to specifically teach a first temperature sensor downstream of the thermal battery system and a second temperature sensor downstream of the rear-axle heat exchanger.
However, Banzhaf teaches a control unit (10) with a first temperature sensor (21) downstream of the thermal battery system (8 is equivalent) and a second temperature sensor (20) downstream of the rear-axle heat exchanger (3 is equivalent) (Figure 1, 8; Column 4 lines 6-27, Column 8 line 51 to Column 9 line 26).
Therefore, in view of Banzhaf’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add temperature sensors downstream of the thermal battery system and rear-axle heat exchanger of Levin in order to better regulate the temperatures of the two thermal devices, as is well-understood in the art.

Re Claim 10. Levin as modified by Banzhaf teach the controller is configured to determine rear axle lubrication oil temperature based on cooling fluid flow rate and temperature measured by the second temperature sensor and determine thermal battery system temperature based on cooling fluid flow rate and temperature measured by the first temperature sensor (Levin Figures 1-4; Banzhaf Figure 1, 8; Column 4 lines 6-27, Column 8 line 51 to Column 9 line 26; Banzhaf teaches measuring the temperatures using temperature sensors, wherein the temperatures are dependent upon the cooling fluid flow rate).  

Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but are moot in view of the new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.